DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Regarding claim 6, the entirety of claim 6 is present in claim 1, as such claim 6 fails to further limit the subject matter of claim 1.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Ribe (6,257,799) in view of Wiley et al. (5,689,999).
Claim 1: Ribe discloses a handrail for scaffolding structures comprising: 
two handrail segments (Fig. 1; 3’, 3) connected to one another by a connection unit (Fig. 1) to provide a continuous handrail, wherein at least one handrail securing element is secured to at least one of the two handrail segments (Fig. 6) for securing the handrail segment to a scaffold element (Fig. 5), wherein the connection unit (Fig. 1; 1) comprises two connection elements (Fig. 1; 4’, 4) connected to one another other pivotally about a pivot axis relative to one another by a connecting element (Fig. 1; 7), 
wherein a first one of the two connection elements (Fig. 2; 4) is connected to a first one of the two handrail segments (Fig. 2; 3), and a second one of the two connection elements (Fig. 2; 4’) is connected to a second one of the two handrail segments (Fig. 2; 3’), 
wherein at least one of the first one of the two connection elements is connected to the first one of the two handrail segments rotatably relative to the first one of the two handrail segments about a first axis of rotation that is not parallel and not orthogonal in relation to the pivot axis (Fig. 1; 3, 4), and the second one of two connection elements is connected to the second one of the two handrail segments rotatably relative to the second one of the two handrail segments about a second axis of rotation that is not parallel and not orthogonal in relation to the pivot axis (Fig. 1; 3’, 4’), 
wherein the first one of the two connection elements has in the second axial end section thereof an end face that is angled in relation to the first axis of rotation (Fig. 2; 6) and that is substantially orthogonal in relation to the pivot axis (Fig. 2; 8, 9), and the second one of the two Page 2 of 9Application No.: 16/463875 connection elements has in the second axial end section thereof an end face facing the end face of the first one of the two connection elements (Fig. 2; 28), the end face of the second one of the two connection elements being angled in relation to the second axis of rotation and being substantially orthogonal in relation to the pivot axis (Fig. 2; 8, 9), 
wherein the first one of the two connection elements has a first axial end section (Fig. 2; end section 28) and a second axial end section (Fig. 2; end section 24), and the second one of the two connection elements has a first axial end section (Fig. 2; 6) and a second axial end section (Fig. 2; 26), 
Ribe fails to disclose connection elements with ring-like latching projections.
However, Wiley et al. discloses wherein at least one of the connecting element in association with the first one of the connection elements comprises a first group of latching projections (Fig. 10; 57, 58) arranged in ring-like configuration about the pivot axis (Fig. 10; axis line) and extending through a first opening provided in the end face of the first one of the two connection elements (Fig. 10; 51) and engaging the end face of the first one of the two connection elements from behind (Fig. 10; 57 contacts connection element 51 from behind), the first group of latching projections being received in the first opening rotatably about the pivot axis(Fig. 10; 51, 57, 58), and the connecting element in association with the second one of the connection elements (Fig. 10; 67) comprises a second group of latching projections arranged in ring-like configuration about the pivot axis (Fig. 10; 68) and extending through a second opening provided in the end face (Fig. 10; 65) of the second one of the two connection elements and engaging the end face of the second one of the two connection elements from behind (Fig. 10; 68 contacts connection element 67 from behind), the second group of latching projections being received in the second opening rotatably about the pivot axis (Fig. 10; 65, 67, 68).  
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the connections elements of Ribe to include the ring-like latching projections, as taught by Wiley et al., in order to provide a stronger and more versatile pivot. 
Claim 2: Ribe discloses the handrail according to claim 1, wherein at least one handrail securing element is secured to one of the two handrail segments by riveting or screwing (Figs. 4-6).  
Claim 5: Ribe discloses the handrail according to claim 1, 
wherein the connecting element is rotatable about the pivot axis relative to each one of the two connection elements (Figs. 1-2).  
Claim 7: Ribe discloses the handrail according to claim 1, wherein the pivot axis is arranged at an angle of 45° in relation to the first axis of Page 4 of 9Application No.: 16/463875 rotation and in relation to the second axis of rotation (Figs. 1-2).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Ribe (6,257,799) in view of Wiley et al. (5,689,999) and in further view of Ostrow (6,220,577).
Claim 3: Ribe and Wiley et al. disclose the handrail according to claim 1, but fail to disclose handrail segment receiving openings.
However, Ostrow discloses wherein at least one of the first one of the two connection elements includes a handrail segment receiving opening that is open at the first axial end section (Fig. 3; 134) of the first one of the two connection elements in the direction of the first axis of rotation for rotatably receiving the first one of the two handrail segments the second one of the two connection elements includes a handrail segment receiving opening that is open at the first axial end section of the second one of the two connection elements in the direction of the second axis of rotation for rotatably receiving the second one of the two handrail segments (Fig. 3; 156).  
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to substitute the stud connection of Ribe with the handrail segment receiving openings, as taught by Ostrow, in order to have more flexibility for attaching the connection elements to a variety of handrails. 
Response to Amendment
Applicant’s arguments with respect to claim 1 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kathleen M. McFarland whose telephone number is (571)272-9139. The examiner can normally be reached Monday-Friday 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on (571) 270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Kathleen M. McFarland/Examiner, Art Unit 3635                                                                                                                                                                                                        
Kathleen M. McFarland
Examiner
Art Unit 3635



/BRIAN D MATTEI/Supervisory Patent Examiner, Art Unit 3635